Title: To Alexander Hamilton from William Ellery, 13 May 1794
From: Ellery, William
To: Hamilton, Alexander



Colles Offe. Port of Newport [Rhode Island]13th. May 1794
Sir,

In compliance with your request I now reply to Capt Wanton’s letter to the President. The Schooner Boyne did not arrive here at 10 o’clock A.M. the first day of April, nor did the Custom house boat bring her Register ashore, and deliver it to the Collector at 4 o’clock P.M. The Inspector, who went on board, declares that She arrived between 12 and 1 o’clock, and that the Captain came ashore with him in the Custom house boat, and the Depy. Colle. declares that the Captain delivered him his Register and Clearance at one o’clock, and that at the opening of the Offe. in the afternoon, upon bond being given, he furnished the Capt. with the necessary papers, and returned his Register. Neither Cap. Wanton nor any other person informed me or any officer of the Customs that the Pilot of the Schooner had said that she intended to sail immediately back to St. Johns; nor do I believe that She had a pilot distinct from the Captain. In the evening after the arrival of the Boyne Capt. Wanton came to my house, and asked me whether I wanted his assistance to stop her. I replied that I did not want any assistance; for that she was not bound to a foreign port, and was cleared out for New york, or words to that purpose. He rose immediately from his Chair, and as he turned to quit the room said I swear I will stop her, and instantly left the house. This to the best of my recollection was all that passed between us. It is not true that I said I wanted none of his Assistance, and that she might go where she pleased. I was perfectly calm and the idea of despising his Assistance was not in my mind. What he has written about his conduct, and that of the gentlemen who offered their service to assist him in bringing the Schooner to the Wharff, and unbinding her sails may be true. The Capt. of her told me that they ran her hard a ground in a dock. As for the approbation the Govr. and Co. gave to his Conduct. The Letter which the Vice-Consul wrote to the Governor on that occasion was read in the House, and the matter referred to him, without the Utterance of a single word of approbation or disapprobation by any one member. This information I have from several members of the Assembly, and from the Surveyor who were all present when the letter was read. I should stop here; but as my Conduct and that of the Officers of the Customs of this Port, hath in other instances besides that of the Boyne been censured by Capt. Wanton I hope I shall be pardoned for making a few remarks on what he has written concerning two vessels which sailed from this harbour since the Embargo, and concerning the Ship from Jamaica which had robbed one of our Vessels &c.
With regard to the first I do declare, and the other Offrs are ready to make the same declaration that he never informed me or them, that either of those vessels had shipped a new hand, and more, that neither of us had any conversation with him relative to them. It is true they had their papers for they could not have returned to Providence without them. With regard to the last, he says that he offered his service in the same way the last summer, when the Ship from Jamaica ran away &c., but he was informed it was none of his business, they wanted none of his assistance. He never offered his Assistance to the Custom house in the case of the Catherine William J. Davis master, and of course he never received such an answer from either of the Officers. Indeed the business of that Ship was in the hands of the District Judge and District Attorney. Perhaps he might intend, that he had offered his service to them and that they had given him the rough answer he complains of.
The District Judge informs me that he had no conversation with him respecting that Ship until she had departed, and the District Atty. was so ill that he conversed only with his particular friends when that affair was in agitation.
Capt. Wantons views in writing the letter referred to have not I am sure escaped the discernment of the President.
However questionably he has rendered his character for veracity yet I verily believe he wishes to serve his country, and that an appointment to the command of the fortifications to be erected in this Port would effectually cure his injured feelings; but I should be exceedingly mistaken if such an Appointment did not deeply wound the feelings of every respectable character in this Town. If it should be thought that an unjust prejudice or resentment may have dictated this reply I should wish to appeal for the character of Capt. Wanton to our Representatives in Congress. With great consideration
I have the honor to be Sir, yr. most obedt. servt.

W Ellery
Alexr. Hamilton Esqe.Secry of the Treasury

